UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
ANTHONY HOLDER,

                                    Plaintiff,                    ORDER
                                                                  19-CV-1159 (MKB) (RML)
                           v.

STATEMENT AUTO SALES,

                                    Defendant.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Anthony Holder commenced the above-captioned action on February 27, 2019

against Defendant Statement Auto Sales, alleging that Defendant altered the odometer and gave

false disclosures about the history and mileage of a motor vehicle that Plaintiff purchased from

Defendant, in violation of the Motor Vehicle Information and Cost Savings Act, 49 U.S.C. §

37201, et seq. (the “Federal Odometer Act”), and the New York General Business Law § 349.

(Compl., Docket Entry No. 1.) Plaintiff also asserted state law fraud and fraudulent

misrepresentation claims against Defendant. (Id.) The parties cross-moved for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure, (Def. Mot. for Summ. J.,

Docket Entry No. 12; Pl. Mot. for Summ. J., Docket Entry No. 15), and on August 29, 2019, the

Court referred the motions to Magistrate Judge Robert M. Levy for a report and

recommendation. (Order dated Aug. 29, 2019.)

        By report and recommendation dated February 18, 2020, Judge Levy recommended that

the Court grant Defendant’s motion for summary judgment as to the Federal Odometer Act

claims, deny Plaintiff’s motion as to those same claims, and decline to exercise supplemental
jurisdiction over Plaintiff’s remaining state law claims, (the “R&R”). (See R&R, Docket Entry

No. 20.)

       No party has objected to the R&R and the time for doing so has passed.

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to

timely object to a magistrate’s report and recommendation operates as a waiver of further

judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.

2015) (quoting Mario v. P&C Food Markets, Inc., 313 F. 3d 758, 766 (2d Cir. 2002) (citing

Small v. Sec’y of Health & Human Servs., 892 F. 2d 15, 16 (2d Cir. 1989) (per curiam))); see

also Sepe v. N.Y. State Ins. Fund, 466 F. App’x 49, 50 (2d Cir. 2012) (quoting United States v.

Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997)); see also Almonte v. Suffolk Cty., 531 F. App’x

107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to object to any purported error or omission

in a magistrate judge’s report waives further judicial review of the point.” (quoting Cephas v.

Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis,

Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate

review of a decision in a magistrate judge’s [r]eport and [r]ecommendation if the party fails to

file timely objections designating the particular issue.” (citations omitted)).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

in its entirety pursuant to 28 U.S.C. § 636(b)(1). The Court grants Defendant’s motion as to the

Federal Odometer Act claims and dismisses those claims with prejudice and denies Plaintiff’s

motions as to those claims. The Court declines to exercise supplemental jurisdiction over




                                                  2
Plaintiff’s state law claims for violation of General Business Law § 349, fraud, and fraudulent

concealment, and dismisses those claims without prejudice. The Court directs the Clerk of Court

to close this case.

Dated: March 5, 2020
       Brooklyn, New York

                                                     SO ORDERED:


                                                          s/ MKB
                                                     MARGO K. BRODIE
                                                     United States District Judge




                                                3
